Opinion op the Court by
Judge Robertson:
The appellee Martha, as dowress, was entitled to a portion of the rent for which the entire tract, including her allotment, was leased. The pleadings authorized the assessment, as made, for three years.' What the appellant’s answer admitted could not be changed by his own witness, nor has either testimony or argument sátisíactorily explained away the appellant’s admission of the third year which the commissioner assessed.
• The commissioner charged rent only for the thirty-six acres as ■ allotted with its improvements, and this was right, and the amount' assessed was authorized by the proof.
By the authority of the Revised Statutes interest on the amount of each year’s rent from the time it became due was chargeable, and properly charged.
As against the appellee Martha, who was allotted less land in consequence of the improvements, the appellant was not entitled to compensation for making any of them. If he is entitled to' anything on that account he must look to his lessors.
Having thus disposed of the whole case and found no error, the judgment of the Circuit Court is affirmed. "